Citation Nr: 1522444	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for migraine headaches, also claimed as white matter disease, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for ischemic heart disease (IHD).

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for degenerative arthritis of the low back. 

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as arms and hands, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as legs and feet, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Per the Veteran's request, a Board hearing was scheduled for January 2013 via videoconference, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014)

This matter was previously remanded in September 2014.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's migraine headaches are proximately due to or the result of his service, or proximately due to or aggravated by any service-connected disability.

2.  The most probative evidence of record is against a finding that the Veteran has ischemic heart disease (IHD).

3.  The most probative evidence of record is against a finding that the Veteran has type II diabetes mellitus.

4.  The most probative evidence of record is against a finding that the Veteran's degenerative arthritis of the low back is related to his service.

5.  Although the Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam, the evidence fails to demonstrate he has "early-onset" peripheral neuropathy of the upper or lower extremities or that his peripheral neuropathy of the bilateral lower or upper extremities is otherwise related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303, 3.310 (2014).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 (2014).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 (2014).

4.  The criteria for service connection for degenerative arthritis of the low back have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).

5.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102 , 3.159, 3.301, 3.303 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in letters dated in February and May 2010.  The issues were most recently adjudicated by the RO in February 2015.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

After the September 2014 remand, the Veteran was afforded VA examinations in December 2014.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No VA examination has been secured in connection with the service connection claim for a back condition because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran has a low back problem  related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) . 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).






III.  Analysis

A.  Migraine headaches

There are no records of complaints, treatment or diagnosis of migraines in the Veteran's service treatment records (STR).  The Veteran checked the no box to "frequent or severe headaches" on his report of medical history at the time of his separation examination.  And the separation examination report from February 1972 did not note migraines or any related problems.

The Veteran was afforded a VA examination for headaches and migraines in December 2014.  The report notes that the Veteran has been diagnosed with migraine including migraine variants.  The date of diagnosis is listed as April 25, 2002.  The report provides the following history: "The Veteran is evaluated for allegation of migraine headaches with alleged onset while in Vietnam.  There is no mention in the STRs [service treatment records] of any headache condition.  [The] discharge examination [report] on [February 26, 1972] is unremarkable.  The first mention I see in any medical records is a private treatment record from [April 2002], being seen for headaches, having taken his daughter's Imitrex with relief.  The diagnosis of migraine headaches was not offered by the provider at that visit, but when seen again on [April 29, 2009] a prescription for the Veteran for Imitrex was given, implying that the provider believed he had onset of migraine headaches, since Imitrex is a specific treatment for migraines.  The same provider did offer a diagnosis of migraine headaches on [April 15, 2005].  At any rate, the description of the headaches in 2002 and 2005 sounds diagnostic for migraine.  The Veteran was seen again on [April 29, 2005] for frequent migraines, and on [January 26, 2006].  On [February 20, 2008] he was seen by a Neurologist at VAMC SLC in consultation for migraines and the diagnosis was confirmed.  He was also at that visit found to have a normal Brain CT Scan, normal neuro exam, and normal carotid Doppler study.  He also subsequently had a Brain MRI which I see indirectly reported as showing white matter changes, which would be very nonspecific, but consistent with migraine headaches.  He was treated on [April 28, 2008] with addition of Inderal and Relpax to his Amitriptyline.  When seen on [September 10, 2009] for recurrence of migraines, he was noted to have had a couple of years of freedom from migraines after this change in medication.  On [December 29, 2009] he was seen for migraines and noted to be on Amitriptyline, Imitrex and Inderal.  When seen in clinic on [June 19, 2014] he was noted to still have occasional migraines, but much better than 2 years previous, with Amitriptyline, Inderal and Imitrex working well.  When seen most recently on [September 18, 2014] he is listed as having denied having headaches or any other neuro problems.  Upon questioning today [December 16, 2014] he states that the headaches never really went away completely, and have been stable at about 6-8 times a month, pretty much the same each time with R-sided head pain, photophobia, phonophobia, nausea, and sometimes visual changes.  He takes Inderal and Amitriptyline regularly every day, but when he has a migraine he immediately takes an Imitrex and the symptoms resolve in under an hour.  He says he had to retire at age 55 (8 years ago) due to the headaches, but they were much worse then."

The report notes the following symptoms: pulsating or throbbing head pain; pain localized to one side of the head; pain worsens with physical activity; nausea; sensitivity to light; sensitivity to sound; changes in vision (such as scotoma, flashes of light, tunnel vision).  The Veteran is reported to have characteristic prostrating attacks of migraine headache pain once every month.  He does not have very prostrating and prolonged attacks of migraines pain productive of severe economic inadaptability.

The examiner opined that the migraine condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The following rationale was provided: "The veteran offers no documentation other than his own statement that migraine headaches developed while he was in Vietnam.  On his discharge physical he offered no complaints.  He does not have evidence of a diagnosis until 2002 (being generous) or 2005, with treatment for migraine headaches.  This would be 30 years after discharge."

Regarding the relationship between migraines and the Veteran's service-connected PTSD, the examiner opined that the Veteran's migraine condition is less likely than not (less than 50 percent probability) proximately due to or the result of PTSD.  Regarding causation, the examiner indicates that "there is no epidemiologic evidence that PTSD causes migraine headaches.  Regarding aggravation, the examiner reported that "the migraine headaches did not begin until 2002 as per medical records.  PTSD related to the Veteran's military service must have begun in 1970-1972.  Therefore it is less likely than not that the veteran's migraine headaches were aggravated by his PTSD, which must have existed prior to the migraines.  Therefore, the examiner opined that the Veteran's migraine condition is not aggravated beyond its natural progression by his PTSD because "there is no evidence of aggravation of migraines by the Veteran's PTSD."

There are also extensive post-service treatment records from private and VA providers.  The pertinent records were discussed above by the VA examiner.  As the examiner noted, there are no records dated earlier than April 2002 noting a problem.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 30 years separate service from treatment and diagnosis.

The Board also considered the lay evidence provided by the Veteran, including letters from family members and acquaintances.  They indicate that the Veteran has been suffering from migraines for many years.  The Veteran did not state when his migraines began in the first few written statements he submitted.  In a written statement submitted in January 2010, the Veteran indicated that he never had a migraine before service.  When he returned home, he said he would get 2 to 3 a month.  However, he also wrote that he "really stated getting them" 18 years prior.  That would have been in 1992.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the migraine problem at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's statement that the problem "really" began many years after service is confirmed by the medical evidence.  There is no competent medical evidence that the migraines started during service.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of migraines or symptoms thereof in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  Also, there are no medical opinions linking the migraines to service or a service-connected disability.  In fact, the only medical opinion of record indicates that the Veteran's migraine condition is not related to service and not caused or aggravated by a service-connected condition.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

B.  Ischemic heart disease (IHD).

There are no records of complaints, treatment or diagnosis of any heart or chest condition in the Veteran's service treatment records (STR).  The Veteran did not indicate any heart or chest problems on his report of medical history at the time of his separation examination.  And the separation examination noted normal results after clinical evaluation of the heart in February 1972.

The Veteran also underwent a VA examination for IHD in December 2014.  The examination report notes that the Veteran does not have or has ever been diagnosed with a heart condition.  The following medical history was provided: "The Veteran alleges ischemic heart disease.  He has never been diagnosed with any heart condition.  The STRs are negative for any cardiac condition and the discharge physical on [February 26, 1972] is entirely normal.  The Veteran has never been diagnosed with a heart condition of any kind since discharge.  His latest EKG on [March 18, 2014] was normal.  His latest Chest X-ray on [October 22, 2012] was normal and Chest CT on [February 11, 2013] was negative for pulmonary pathology.  He did have a nuclear magnetic stress perfusion imaging study done on [November 13, 2012] showing no evidence of ischemia or infarction, and an EF of 64 percent (normal)."

"Today [December 16, 2014] the Veteran denies symptoms of cardiac disease including angina, shortness of breath or dyspnea on exertion (other than associated with exertion and morbid obesity).  No cardiac diagnosis is warranted, and no further studies are indicated at this time."

The examination report also notes that the Veteran has not had any hospitalizations for the treatment of heart conditions.  Upon examination, the Veteran's heart rate was 85.  Rhythm was regular.  The point of maximal impact was at the 4th intercostal space.  Heart sounds were normal.  Auscultation of the lungs was clear.  Dorsalis pedis, posterior tibial, and peripheral edema were all normal.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner opined that it is less likely than not (less than 50 percent probability) that IHD was incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the following rationale: "The Veteran does not have ischemic heart disease."

There was an earlier VA examination in January 2010 that also found that the Veteran does not have a heart condition.

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosing IHD falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted. See Brammer v. Derwinski, 3 Vet. App. 233 , 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  The Board therefore concludes that the evidence is against a finding that the Veteran has a diagnosis of IHD or any other related heart condition.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).




C.  Diabetes Mellitus.

There are no records of complaints, treatment or diagnosis of diabetes in the Veteran's service treatment records (STR).  The separation examination did not diagnosis or discuss diabetes in February 1972.

The Veteran was also assessed for diabetes mellitus in December 2014.  The report notes that there is no official diagnosis of diabetes mellitus Type I or Type II.  The examiner noted that the Veteran does not meet criteria for diagnosis of diabetes.  The examiner noted that there is no evidence of medical treatment for diabetes.  The report notes that the Veteran does not have any of the recognized complications of diabetes.  The report notes that the most recent test results were dated in June 2013.  The most recent fasting plasma glucose was done in March 2014.  

The examiner provided the following findings: "The Veteran alleges type II diabetes.  He has never been diagnosed or treated for this.  The STRs are negative for DM [diabetes mellitus], with a discharge physical on [February 26, 1972] entirely normal.  Likewise, periodic blood glucose tests thereafter have all been normal with the exception of a single test (unclear if this was even a fasting test) on [January 29, 2010] showing 121 (normal 71-119) with a same day Hgb A1c of 5.8 (normal 4.4-6.0).  This indicates that the Veteran did not have diabetes.  His subsequent glucose checks and A1cs have all been normal.  There is no justification for a diagnosis of diabetes, nor has he ever been told he has diabetes, nor is there any history of treatment for this condition.  He also has no evidence of any of the end-organ damage that could have resulted from diabetes.  Most recent Hgb A1c on [June 14, 2013] was 5.7 and Glucose on [March 18, 2014] was 100 with normal Creatinine and EGFR. No further workup or testing is warranted at this time.  This Veteran does not have diabetes, nor is there any evidence that he ever has had."

There was an earlier VA examination in January 2010 that also found that the Veteran does not have diabetes.

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosing diabetes falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board therefore concludes that the evidence is against a finding that the Veteran has a diagnosis of diabetes.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

D.  Degenerative arthritis of the low back.

There are no records of complaints, treatment or diagnosis of a low back condition in the Veteran's service treatment records (STR).  At the separation examination in February 1972, clinical evaluation of the spine resulted in normal findings.  On the Report of Medical History, the Veteran checked the "no" box for recurrent back pain.  There are no reports of back pain in any of the other reports included in the STRs.

There are private treatment records dating back to 1996 from "Dr. M.S."  In January 1996, when being seen for groin pain, there is a note related to the Veteran's back that indicates "bilateral flank tenderness."  A report from the Bridger Valley Family Practice in April 2002 indicated that the Veteran "had some back pain over on the right side over the past 2 to 3 weeks."  There is no other mention of a back problem at that time.  There is also a note from August 2003 that reports "no c.v.a. tenderness" and nothing further regarding the back.  From February 2008, there is a private neurology report that indicates, "Three weeks ago [the Veteran] fell on the ice and injured his lower back."  He was being treated for migraines and nothing further is mentioned about his back.  At the time, his reported history did not include chronic back pain or problems.

There are more recent treatment records indicating back problems.  There is a radiologic report from the Salt Lake City VAMC dated in January 2010 that notes degenerative disc disease in the thoracic spine.  Importantly, none of these records provide any discussion of etiology.

Post-service treatment records reflect that the Veteran was diagnosed with back problems many decades after service.  None of the post-service treatment records, both VA and private, provide any indication that the Veteran's current problem is related to service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than two decades separate service from any discussion of back pain, and a diagnosis of a chronic problem was provided even later than that.

The Board also considered the lay evidence provided by the Veteran.  He has stated that he suffers from back pain.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back problem at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of back problems or symptoms thereof in the STRs, nor is there an indication of complaints or diagnosis of a back problem for many years following service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


E.  Peripheral neuropathy of the upper and lower extremities

There are no records of complaints, treatment or diagnosis of peripheral neuropathy or related symptoms in the Veteran's service treatment records (STR).  At the separation examination in February 1972, clinical evaluation of the extremities resulted in normal findings.  On the Report of Medical History, the Veteran did not indicate problems with his extremities.  There are no other reports of note in the STRs.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

Such diseases include, among others, early-onset peripheral neuropathy. In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Board notes that 38 C.F.R. § 3.309(e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763, Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97.  Whether adjudicating under the old regulation or the new, service connection is not warranted.

As to exposure to herbicides, the Board notes that the National Personnel Records Center has verified that the Veteran served in the Republic of Vietnam from May 1965 to December 1965 and May 1966 to February 1967. Consequently, the Veteran is presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307(a)(6)(iii) .

In this case, however, the evidence fails to demonstrate that the Veteran had any nerve condition for many years after service and that they were caused for other reasons besides herbicide exposure.  The Veteran underwent a peripheral nerves examination in December 2014.  The report notes that the Veteran is diagnosed with bilateral ulnar mononeuropathy (sensory) at the elbow, which was diagnosed in November 2012, and left median mononeuropathy (sensory) at the wrist, which was diagnosed in November 2012.

The following history was provided: "The Veteran alleges both upper and lower extremity peripheral neuropathy.  There is no evidence in STRs of any problems while in service.  The first mention I see of any peripheral nerve condition allegation or finding is in a VAMC SLC PCP office visit note dated [October 22, 2012] in which he alleged bilateral leg numbness from hips to feet when he walks very far.  He was noted to have a 2010 MRI of the lumbar spine showing severe spinal stenosis and this was felt to be the cause of the LE pain and intermittent numbness.  Exam of the LEs on that occasion and subsequently was negative.  This would not be a peripheral neuropathy, but rather an evidence of radiculopathy due to spinal stenosis from his severe DDD/DJD of the lumbar spine.  At that office visit he also complained of intermittent numbness of the fingertips and a problem with sometimes dropping things of about 1 month duration.  Phalen's test was noted to be positive on that provider's exam bilaterally.  Hence he was sent for Neuro Consult.  The veteran was seen at VAMC SLC in Neurology Consult Clinic on [November 13, 2012] for evaluation of the allegation of bilateral finger tingling and dropping things.  The provider documents a normal exam, with intact sensory and motor, and negative Phalen's and Tinel's tests..."

The examiner provided the following impression upon examination: "1. There is electrodiagnostic evidence of a right and left ulnar mononeuropathy at the elbow, with slowing of conduction velocities in that region.  There is no axonal involvement on the left (right not examined with needle).  2. There is additionally evidence of a sensory only left median mononeuropathy at the wrist (carpal tunnel), without axonal involvement.  3. There is NO electrodiagnostic evidence of a peripheral polyneuropathy involving the upper extremities.  The diagnoses therefore appear to be: 1. Bilateral ulnar mononeuropathy (sensory) at the elbow; 2. Left median mononeuropathy (sensory) at the wrist.  He was provided with wrist splints for treatment.  At subsequent visits to his PCP [primary care physician] on 2/11/13, 6/14/13 and 3/18/14 he was noted to be doing much better with splint usage.  On questioning and exam today (12/16/14) the veteran states that he has intermittent pins and needles type numbness and pain in the fingertips when he does too much hand work.  He sometimes uses the left wrist splint at night.  Exam is normal however.  He also has a normal LE exam, but notes radiculopathic pain shooting down both legs to the feet when he stands and walks very far without a rest.  The LE diagnosis is radiculopathic pain into both legs from the Lumbar Spine.  Of note, this is NOT a peripheral neuropathy and is not addressed specifically in this DBQ.  It is not a result of service injury or exposure."

The examiner provided the following opinion: the Veteran "does have evidence of radiculopathic pain in the lower extremities, but it did not present until 2012, and it is the opinion of the Veteran's PCP as well as this examiner, that this is NOT a peripheral neuropathy but a manifestation of radiculopathic pain caused by the Veteran's non-service connected and much later developed lumbar spine degeneration.  In the upper extremities: the veteran does have a diagnosis of bilateral sensory ulnar mononeuropathy (at the elbow) and left median neuropathy
(at the wrist).  This was also not manifest and not complained of until 2012.  It is idiopathic, but is usually caused by overuse or positional factors of the wrist and elbow.  Both of these conditions in the UEs and the radiculopathy in the LEs are less likely than not related to any service event or injury, including exposure to toxins or herbicides."

Post-service treatment records reflect that the Veteran was diagnosed with nerve problems many decades after service.  None of the post-service treatment records, both VA and private, provide any indication that the Veteran's current problem is related to service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than three decades separate service from any discussion of nerve problems.

The Board also considered the lay evidence provided by the Veteran.  He has stated that he suffers from pain and numbness.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the nerve conditions at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  The Veteran has never been diagnosed with "early onset" peripheral neuropathy.  There is no indication of symptoms thereof in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service or with exposure to herbicides.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for migraine headaches, also claimed as white matter disease, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for ischemic heart disease (IHD) is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection degenerative arthritis of the low back is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as arms and hands, to include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as legs and feet, to include as due to herbicide exposure, is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


